EXHIBIT 13 ANNUAL REPORT TO SHAREHOLDERS Dear Stockholder: 2008 was a very challenging year for the financial industry.The turmoil in the real estate mortgage market stemming from subprime loans surfaced during the second half of 2007 and reached crisis proportions in 2008.Record losses due to subprime real estate loans affected the mortgage companies that originated the loans and the financial institutions worldwide that invested in securities backed by these loans.In 2008, we also saw increased aggressive competition for deposits not just from larger, non-local financial institutions but also from non-banks that had the ability to accept deposits.In retrospect, we can only conclude that the need for the high-priced deposits was a temporary solution to liquidity issues experienced by such institutions.By the third quarter of 2008, news of failures or imminent failures of banks, mortgage companies and investment companies dominated the headlines.By then, it was evident that the impact of the subprimecrisis extended far beyond the real estate market and that the U.S. economy and the business environment as we know it will never be the same. In 2008, Flatbush Federal stayed on its course of prudent management of the Bank.Traditionally, we have always exercised conservative loan underwriting and low-risk investment practices.2008 was not an exception.I am pleased to report that the Bank does not originate or engage in the purchase of loans considered subprime.Moreover, we do not purchase securities that are collateralized by subprime loans.The Board of Directors and Management will not engage in risky practices for higher yields.I am therefore pleased to report that Flatbush Federal did not participate in the U.S. Treasury’s Capital Purchase Program (CPP) and is not in receipt of any Troubled Asset Relief Program (TARP) funds offered by the Federal government to financial institutions. The competitive pressure in 2008 for deposits resulted in decreased deposit levels for Flatbush Federal.Aggressive deposit rates from large, non-local financial institutions in our service areas attracted deposit customers away from Flatbush Federal.However, by the third quarter of 2008, once the news of imminent bank failures surfaced, deposits started to flow back in.By December 31, 2008, our deposits totaled $101.7 million, compared to $102.7 million in 2007, a decrease of $1 million. Flatbush Federal’s assets grew to $149.7 million at December 31, 2008 from $148.8 million from December 31, 2007, an increase of $900,000, or 0.6%.Net income increased by $60,000, or 67.4%, to $149,000 for the year ended December 31, 2008 from $89,000 for the year ended December 31, 2007.Loans receivable decreased $3.3 million, or 3.3%, to $98.2 million at December 31, 2008 from $101.5 million at December 31, 2007.Mortgage-backed securities increased $7.5 million, or 29.5%, to $32.9 million at December 31, 2008 from $25.4 million as of December 31, 2007.Cash and cash equivalents increased $2.7 million, or 54.0%, to $7.7 million at December 31, 2008 from $5.0 million at December 31, 2007.Interest expense decreased $800,000, or 18.18%, to $3.6 million as of December 31, 2008 from $4.4 million at December 31, 2007.Flatbush Federal maintains a Tier 1 risk-based capital ratio of 20.22% and a Tier 1 capital ratio of 10.86% as of December 31, 2008 and continues to be classified as well capitalized. In early 2009, it is more evident that a cautious approach to the uncertainties of the industry and the economy must be exercised.The Board of Directors and Management are committed to following a strategy for the long-term growth of the Company.We continue to explore strategies to positively impact future earnings without subjecting the Company to undue risk. On behalf of the Board of Directors, Management and staff, we thank you for your continued support. Sincerely, /s/ Jesus R. Adia Jesus R.
